In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00051-CR




         IN RE ROBERT SHAYNE KINSLOW




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                        MEMORANDUM OPINION
          Relator, Robert Shayne Kinslow, proceeding pro se, has filed a petition for a writ of

mandamus against the Honorable Eric Clifford, presiding judge of the 6th Judicial District Court

of Lamar County, Texas. For reasons stated herein, we deny Kinslow’s petition.

          It is Kinslow’s burden to properly request and show entitlement to mandamus relief. See

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding)

(per curiam) (“Even a pro se applicant for a writ of mandamus must show himself entitled to the

extraordinary relief he seeks.”); see also In re Carrington, 438 S.W.3d 867, 868 (Tex. App.—

Amarillo 2014, orig. proceeding).        In order to obtain mandamus relief, Kinslow must

demonstrate “that he has no adequate remedy at law to redress his alleged harm . . . [and] that

what he seeks to compel is a ministerial act, not involving a discretionary or judicial decision.”

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007) (orig. proceeding). Kinslow’s request for mandamus relief fails on both

counts.

          The substance of Kinslow’s petition establishes that (1) he pled guilty to two counts of

indecency with a child, (2) he received deferred adjudication community supervision on both

counts, (3) the trial court subsequently revoked his community supervision, (4) the trial court

adjudicated him guilty of two counts of indecency with a child, and (5) he was sentenced to two

consecutive twenty-year terms of imprisonment. On December 19, 2014, this Court affirmed

Kinslow’s convictions. See generally Kinslow v. State, No. 06-14-00083-CR, 2014 WL 7204556

(Tex. App.—Texarkana Dec. 19, 2014, no pet.) (mem. op., not designated for publication);
                                                 2
Kinslow v. State, No. 06-14-00084-CR, 2014 WL 7204655 (Tex. App.—Texarkana Dec. 19,

2014, no pet.) (mem. op., not designated for publication).

       In his mandamus petition, Kinslow asks (1) whether the trial court erred in failing to

allow the rescission of his guilty plea to two counts of indecency with a child, (2) whether the

trial court erred in imposing two consecutive twenty-year sentences for the offenses, (3) whether

the trial court erred in failing to allow Kinslow’s counsel to withdraw, (4) whether trial counsel

rendered ineffective assistance, and (5) whether he received the proper admonishments with

regard to his punishment. Kinslow’s petition raises questions and claims that would have been

appropriate to address in a direct appeal from the judgments adjudicating him guilty. A clear

reading of the petition establishes that Kinslow does not seek to compel a ministerial act, but

instead wishes this Court to reconsider its previous rulings based on points of error that were not

raised below.

       We find that Kinslow has failed to meet his burden of showing entitlement to mandamus

relief. Accordingly, we deny his petition for a writ of mandamus.




                                             Ralph K. Burgess
                                             Justice

Date Submitted:       March 23, 2015
Date Decided:         March 24, 2015

Do Not Publish



                                                3